Case 1:17-cv-00011-RWS Document 87 Filed 03/23/21 Page 1 of 5 PageID #: 12738




                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

 CORTNÉ MAREESE ROBINSON,                         §
                                                  §
                 Petitioner,                      §
                                                  §
 v.                                               § CAUSE NO. 1:17-cv-00011-RWS
                                                  §
 BOBBY LUMPKIN, Director, Texas                   §
 Department of Criminal Justice, Correctional     § CASE INVOLVING THE DEATH
 Institutions Division,                           § PENALTY
                                                  §
                 Respondent.                      §


               PETITIONER’S OPPOSED MOTION FOR LEAVE TO FILE
                AMENDED PETITION FOR WRIT OF HABEAS CORPUS
                      IN EXCESS OF PAGE NUMBER LIMITS

       Under Local Rule CV-3, Petitioner Cortné Robinson may not file a petition longer than

100 pages (excluding attachments, tables, and certificates) in this death-penalty case without

leave of the Court. Mr. Robinson respectfully seeks leave to file an amended petition for writ of

habeas corpus not to exceed 175 pages, and in support avers as follows:

       This is a death-penalty case with a long and complex record. Mr. Robinson’s trial record

comprises forty-three volumes of the reporter’s record and 747 pages of the clerk’s record. His

state habeas application addressed 23 separate grounds for relief from his conviction and

sentence and was over 200 pages long, excluding attachments or supporting documents. 1 State

Habeas Clerk’s Record (SHCR) 16-237. The state habeas court then held a two-day evidentiary

hearing, 2 SHCR 677-1034, and adopted in full the State’s 50-page proposed findings of fact and

conclusions of law, Supp. SHCR 4-66. Carefully pleading facts and arguments about this lengthy

state court record is indispensable for obtaining relief in federal habeas.
Case 1:17-cv-00011-RWS Document 87 Filed 03/23/21 Page 2 of 5 PageID #: 12739




       Prior to filing his initial petition for writ of habeas corpus, counsel for Mr. Robinson

moved to enlarge the page limit to 265 pages, citing the number and complexity of issues

generated by Mr. Robinson’s conviction and sentence. ECF No. 10. While awaiting a ruling on

the motion, counsel elected to truncate pleading of many fact-intensive issues, relying

extensively on incorporation of facts by reference to the state court record. On November 8,

2017, Mr. Robinson filed an initial habeas petition that raised ten claims for relief and was 97

pages long—115 pages including tables and certificates. ECF No. 14. After Mr. Robinson filed

the petition, this Court granted his request to file an overlength petition up to 115 pages. ECF

No. 34. This Court also granted Mr. Robinson leave to file a reply brief double the limit provided

by Local Rule CV-3 “in light of the length of the petition and response, as well as the number

and complexity of important issues addressed by both documents.” ECF No. 58.

       On November 24, 2020, this Court granted Mr. Robinson the opportunity to amend his

petition following the conclusion of subsequent state-court proceedings that had occurred while

his federal habeas proceedings were stayed. ECF No. 84. In its November 24 order, this Court

placed the parties on notice that Local Rule CV-3 remained in effect. Counsel for Mr. Robinson

have been diligently preparing an amended petition consistent with this Court’s November 24

order and Local Rule CV-3.

       Due to the large state court record and additional developments in the case since Mr.

Robinson filed his initial petition, however, an enlargement of the page limit is necessary to

adequately inform this Court of the merits of Petitioner’s claims for relief. After this Court

stayed Mr. Robinson’s federal habeas proceedings and held them in abeyance, Mr. Robinson

presented a subsequent state habeas application to the Texas Court of Criminal Appeals, which




                                                 2
Case 1:17-cv-00011-RWS Document 87 Filed 03/23/21 Page 3 of 5 PageID #: 12740




dismissed the petition. This post-petition development has created an even larger and more

complicated record which Mr. Robinson must brief.

       Since filing Mr. Robinson’s initial habeas petition and reply brief, undersigned counsel

has also developed additional facts in support of the petition. Counsel has secured both

additional declarations from fact witnesses and identified significant new developments

pertaining to the expert evidence adduced at trial and in post-conviction. Counsel has made every

effort to ensure that these additional factual allegations do not unnecessarily lengthen the brief.

In fact, counsel has already planned to winnow out at least one previously pled claim for relief.

       Further cuts to the petition will harm Mr. Robinson’s ability to present an adequate

petition that could warrant relief. As a general matter, the rules of habeas corpus—unlike

ordinary notice pleading—require pleading with particularity, so every claim Mr. Robinson

makes in his petition must be well-supported with facts. See Mayle v. Felix, 545 U.S. 644, 655-

56 (2005); Rules Governing § 2254 Cases in the U.S. District Courts 2(c). Moreover, certain

types of claims require especially fact-intensive pleading. For example, Mr. Robinson’s claims

alleging ineffective assistance of counsel during the punishment phase under Strickland v.

Washington, 466 U.S 668 (1984), must plead facts sufficient for the court to undertake a

“probing and fact-specific analysis.” Sears v. Upton, 561 U.S. 945, 955 (2010). These claims

require detailed pleading of what the jury heard, what counsel knew and did, what counsel could

have done, and what potential effect that new information could have had on the jury’s

sentencing decision.

       In sum, Mr. Robinson seeks an enlargement of the page limitation to allow him to

adequately address the issues presented by the state court record and to include sufficient facts to

support his claims for relief.




                                                  3
Case 1:17-cv-00011-RWS Document 87 Filed 03/23/21 Page 4 of 5 PageID #: 12741




       Counsel for Mr. Robinson have conferenced this request with counsel for Respondent

Bobby Lumpkin, who indicate that Respondent opposes this request.

       WHEREFORE, for the foregoing reasons, Petitioner respectfully requests leave to file an

Amended Petition for Writ of Habeas Corpus no longer than 175 pages.



                                           Respectfully submitted,

                                                  MAUREEN FRANCO
                                                  Federal Public Defender
                                                  Western District of Texas

                                                   /s/ Joshua Freiman
                                                  JOSHUA FREIMAN
                                                  Assistant Federal Public Defender
                                                  Capital Habeas Unit
                                                  NY Bar No. 5353545
                                                  919 Congress, Suite 950
                                                  Austin, Texas 78701
                                                  737-207-3007 (tel.)
                                                  512-499-1584 (fax)

                                                  Counsel for Petitioner

DATED: March 23, 2021




                                              4
Case 1:17-cv-00011-RWS Document 87 Filed 03/23/21 Page 5 of 5 PageID #: 12742




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 23rd day of March, 2021, I electronically filed the foregoing

reply with the Clerk of Court using the CM/ECF system which will send notification of such filing

to the following:

                                       Garrett Greene
                                      Stephen Hoffman
                                Texas Attorney General - Austin
                                     300 West 15th Street
                                   Austin, TX 78701-1220


                                            /s/ Joshua Freiman


                            CERTIFICATE OF CONFERENCE

       I hereby certify that I have complied with Local Rule CV-7(h)’s conference

requirements. The motion is opposed. On Monday, March 22, 2021, I e-mailed lead counsel for

Respondent, Garrett Greene, to try to obtain Respondent’s non-opposition to the motion. Mr.

Greene responded on Tuesday, March 23 that Respondent is opposed.


                                            /s/ Joshua Freiman




                                               5
